Case: 1:18-cv-02387 Document #: 177 Filed: 08/21/20 Page 1 of 4 PagelD #:2101

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SUNIL BHATIA, derivatively on behalf of
MEDVALUE OFFSHORE SOLUTIONS,

INC., Case No. 1:18-cv-02387
Plaintiff,
Honorable
V. Magistrate Judge Jantz

RAJU VASWANI, an individual,
KARAN VASWANI, an individual, JURY TRIAL DEMANDED
ASSIVO, INC. (f/k/a MV OUTSOURCING,
INC.), an Illinois Corporation,

Defendants,

and

MEDVALUE OFFSHORE SOLUTIONS,
INC.,

Nominal Defendant

 

MOTION TO SUBSTITUTE ATTORNEYS

Sunil Bhatia (herein “Plaintiff’), by and through his attorneys, Regas, Frezados & Dallas
LLP, for his Motion to Substitute Attorneys, pursuant to Local Rule 83.17, states as follows:

Le Plaintiff is currently represented by Leonard Meyer, LLP.

2: Plaintiff has retained Regas, Frezados & Dallas LLP to be his attorneys in this
matter, and moving forward, Plaintiff desires to be represented by Regas, Frezados & Dallas
LLP instead of Leonard Meyer, LLP.

3. Accordingly, Plaintiff requests permission to substitute the appearance of Regas,
Frezados & Dallas LLP, which are attached hereto as “Exhibit A,” for the appearance of Leonard

Meyer, LLP. as the attorneys for Plaintiff in the above entitled case.
Case: 1:18-cv-02387 Document #: 177 Filed: 08/21/20 Page 2 of 4 PagelD #:2102

WHEREFORE, Plaintiffs respectfully request that this Court:
A. grant Leonard Meyer, LLP leave to withdraw its appearance of record instanter:
B. grant Regas, Frezados & Dallas LLP leave to file its appearance of record on
behalf of Plaintiff instanter; and

C, grant such further or additional relief as the Court may deem just and equitable.

Regas, Frezados & Dallas LLP

By:_/s/ Steven M. Dallas
Attorneys for Plaintiff
Steven M. Dallas 6303138 — stevend@rfd-law.com
William D. Dallas 6186780 wdd@rfd-law.com
Regas, Frezados & Dallas LLP
20 N. Clark St., Ste. 1103
Chicago, IL 60602
(312) 236-4400

CERTIFICATE OF SERVICE

The undersigned that on August 21, 2020, I caused to be filed with the Clerk of the
United States District Court for the Northern District of Illinois Plaintiff's Motion for Extension
of Time to Respond to File Plaintiff's Motion Pursuant to Federal Rule of Civil Procedure 56(d)
using the Court’s ECF system, which automatically results in the transmission, by e-mail to all
parties in this action who have registered use the ECF in the Northern District of Illinois, of a
notice of electronic filing that constitutes service, pursuant to the general order issued by this
Court and the Federal Rules of Civil Procedure.

[x] Under penalty of perjury. I certify
that the statements set forth
forth herein are true and correct. /s/ Steven M. Dallas _
Signature
Case: 1:18-cv-02387 Document #: 177 Filed: 08/21/20 Page 3 of 4 PagelD #:2103

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: Bhatia v. Vaswani Case Number: Case No. 1:18-cv-02387

An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Sunil Bhatia

Attorney name (type or print): Steven M. Dallas
Firm: Regas, Frezados & Dallas LLP

Street address: 20 N. Clark St., Ste. 1103
City/State/Zip: Chicago, IL 60602

Bar ID Number: 6303138 Telephone Number: (312) 236-4400

(See item 3 in instructions)

Email Address: stevend@rfd-law.com

Are you acting as lead counsel in this case? [| Yes No
Are you acting as local counsel in this case? [ | Yes No
Are you a member of the court's trial bar? Yes [|] No

If this case reaches trial, will you act as the trial attorney? [ | Yes No

If this is a criminal case, check your status. [ Retained Counsel

[] Appointed Counsel
If appointed counsel, are you

[| Federal Defender
[|] CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 8/21/20

Attorney signature: | S/_Steven M. Dallas
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015

EXHIBIT

1A
Case: 1:18-cv-02387 Document #: 177 Filed: 08/21/20 Page 4 of 4 PagelD #:2104

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: Bhatia v. Vaswani Case Number: Case No. 1:18-cv-02387

An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Sunil Bhatia

Attorney name (type or print): William D. Dallas
Firm: Regas, Frezados & Dallas LLP

Street address: 20 N. Clark St., Ste. 1103
City/State/Zip: Chicago, IL 60602

Bar ID Number: 6186780 Telephone Number: (312) 236-4400

(See item 3 in instructions)

Email Address: wdd@rfd-law.com

Are you acting as lead counsel in this case? Yes [| No
Are you acting as local counsel in this case? [ | Yes No
Are you a member of the court’s trial bar? Yes [ | No

If this case reaches trial, will you act as the trial attorney? Yes [| No

If this is a criminal case, check your status. [| Retained Counsel

[ | Appointed Counsel
If appointed counsel, are you

[| Federal Defender
[_]Cua Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 8/21/20

Attorney signature:  S/_William D. Dallas
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
